Citation Nr: 1417059	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to August 27, 2002, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1966 to December 1967, including service in the Republic of Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico Regional Office (RO).

In October 2011 the Board confirmed and continued the initial disability evaluation for PTSD of 30 percent prior to August 27, 2002, and 50 percent thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' joint motion for remand (JMR) in an October 2012 order, vacating the Board's decision and remanding the matter to the Board for further action.

Subsequent to the JMR, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable at least in part due to his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: nightmares, flashbacks, hypervigilance, startle response, intrusive memories, concentration and memory problems, insomnia, avoidance, flat affect, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, impaired impulse control with unprovoked irritability and periods of violence, recurrent suicidal ideation, difficulty in adapting to stressful circumstances, and persistent audio hallucinations.


CONCLUSION OF LAW

Effective September 9, 1998, the criteria for a rating of 70 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and identified post-service treatment records from VA and private providers have been obtained.  Social Security Administration records have also been obtained.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected PTSD, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in August 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Following the Board's October 2011 decision, the Court remanded this matter to the Board in October 2012.  The Court found, as expressed in the JMR, that the Board failed to provide an adequate statement of reasons or bases for its decision denying increased evaluations for PTSD because it did not consider several specific pieces of relevant evidence.  The Board considers such evidence herein.

The Veteran's PTSD is rated 30 percent disabling from September 9, 1998 to August 27, 2002, and 50 percent disabling thereafter.  The Veteran seeks higher initial ratings.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs)(including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met for the entire appeal period.  The evidence showed that the Veteran's PTSD produced deficiencies in most areas due to such symptoms as: nightmares, flashbacks, hypervigilance, startle response, intrusive memories, concentration and memory problems, insomnia, avoidance, flat affect, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, impaired impulse control with unprovoked irritability and periods of violence, recurrent suicidal ideation, difficulty in adapting to stressful circumstances, and persistent audio hallucinations.  

Conversely, the Board finds that during this period the symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  

While the record shows recurrent suicidal ideation throughout the appeal period and a few incidents of homicidal ideation in the late 1990s, the Veteran has not had defined plans to attempt harm to himself or others.  He was hospitalized once in November 2009 for "exacerbation of mood and anxiety symptoms associated to self harm ideation."  The discharge treatment record specifies that "[b]ecause [he] was not suicidal at the time of initial evaluation, he was changed to close observation."  He continued to deny suicidal or homicidal ideation throughout the hospitalization.  Thus the Board finds that his suicidal ideation and periods of violence are contemplated by a 70 percent rating and he does not show the persistent danger of hurting self or others that is characteristic of a 100 percent rating.

Evidence during this period shows that the Veteran is socially isolated, preferring to spend his time at home and having no friends.  Interactions with the public and coworkers are shown to be problematic and a neighbor reported hostility and aggressive behavior.  Lay statements from his wife and daughter reflect a strained and sometimes violent home environment; however his wife is also noted in several treatment records to be an adequate support system.  Thus the evidence shows difficulty establishing and maintaining effective relationships, but does not reflect the total social impairment contemplated by a 100 percent disability rating.

The record shows recurring audio hallucinations of voices.  While this can be a symptom consistent with a 100 percent rating, the symptoms listed in the criteria for disability ratings are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  Here, the Board does not find that the symptom of persistent audio hallucinations is sufficient, standing alone, to warrant a higher rating of 100 percent in light of the fact that the Veteran's overall disability picture does not most closely approximate total occupational and social impairment. 

The record contains an August 2013 letter from the Veteran's private treating psychiatrist, Dr. Lugo.  He assigns a GAF of 45 and reports symptoms of recurrent traumatic memories, nightmares, avoidance of external cues, startle response, persistent negative emotional state, diminished interest and participation in family, social, or other activities, inability to experience positive emotions, irritable behavior, hypervigilance, chronic sleep disturbance, and concentration problems.  He opines that the Veteran "has a total 100 percent and permanent psychiatric disability."  While Dr. Lugo characterizes the Veteran's disability as "total 100 percent," the symptoms described and GAF score assigned more closely approximate the regulatory definition of a 70 percent rating under 38 U.S.C.A. § 4.130, DC 9411.  A GAF of 45 reflects serious symptoms, as does a 70 percent rating.  Dr. Lugo describes deficiencies in most areas, as does a 70 percent rating.  However, Dr. Lugo does not describe the total occupational and social impairment characteristic of a 100 percent disability rating.  Specifically, the Veteran has "diminished" interest and participation in family, social, and other activities, but not the total absence of interest and participation that would be expected of total impairment.  

Moreover, the Veteran's GAF scores during the appeal period fluctuate from 40 to 80, reflecting that he has good spells and bad spells.  The preponderance of the GAF scores are concentrated in the 50-60 range, reflecting the moderate to serious impairment (e.g., flat affect, conflicts with peers or coworkers, suicidal ideation, no friends) consistent with both the Veteran's symptoms and a 70 percent rating.

Based on the foregoing, the Board finds that for the entire appeal period, the Veteran's social and occupational impairment produced deficiencies in most areas and his symptoms most nearly approximated a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Hart.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by occupational and social impairment due to such symptoms as concentration and memory problems, insomnia, flat affect, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, impaired impulse control with unprovoked irritability and periods of violence, recurrent suicidal ideation, difficulty in adapting to stressful circumstances, and persistent audio hallucinations.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  The Board has also considered symptoms of nightmares, avoidance, hypervigilance, startle response, intrusive memories, and flashbacks, which are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.


ORDER

Subject to the criteria applicable to the payment of monetary benefits, a 70 percent disability rating, but no higher, is granted effective September 9, 1998, for PTSD.


REMAND

The Veteran and his representative have contended that he is unable to work due to his service-connected PTSD.  The record shows that the Veteran is not working and the evidence suggests that he may be unemployable due, at least in part, to his service-connected PTSD.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  As this decision grants a 70 percent disability rating for PTSD, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.

The evidence of record suggests that the Veteran may have stopped working due to a combination of mental and physical problems.  However, service connection is only in effect for PTSD.  Thus, the Board finds that a remand is necessary in order to obtain a medical opinion addressing the effect of the Veteran's PTSD alone on his ability to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran and his attorney a letter addressing VA's duty to notify with respect to a TDIU claim.

2.  After conducting any appropriate development, schedule the Veteran for an appropriate VA examination to determine whether it is at least as likely as not that he is unable to work due to his service-connected PTSD.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

If the examiner finds that the Veteran's PTSD does render him unable to secure or follow a substantially gainful occupation, please identify when this became true, to the extent possible.

A complete rationale for any opinion expressed and conclusion reached should be set forth.  

3.  Then readjudicate the claim.  If action remains adverse to the Veteran, provide him and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


